Case 20-01796   Doc 117   Filed 12/22/20 Entered 12/22/20 08:19:07   Desc Main
                           Document     Page 1 of 1




                                                                     F I L E D
                                                         UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF ILLINOIS
                                                                     DEC 22 2020

                                                            JEFFREY P. ALLSTEADT, CLERK
